—Order of disposition, Family Court, Bronx County (Stewart Weinstein, *174J.), entered on or about August 26, 1997, which, to the extent appealed from, upon a finding of abandonment, terminated respondent father’s parental rights and committed custody and guardianship of the subject children to the Commissioner of Social Services and petitioner agency for purposes of adoption, unanimously affirmed, without costs.
In light of clear and convincing evidence that respondent father, while incarcerated, inexcusably failed to communicate with the subject children or petitioner agency during the six-month period immediately prior to the filing of the instant petition, Family Court properly determined that respondent had abandoned his children within the meaning of Social Services Law § 384-b (5) (a) (see, Matter of Jasmine T., 162 AD2d 756, 757, lv denied 76 NY2d 714; see also, Matter of Ulysses T., 66 NY2d 773; Matter of Shaiane W., 254 AD2d 513; Matter of Lakeside Family & Children’s Servs. [Angel Takima C.], 242 AD2d 536). Attempts by the paternal aunt to visit with the children are not attributable to respondent for the purpose of negating the inference of abandonment (see, Matter of Crawford, 153 AD2d 108, 111). Finally, Family Court properly exercised its discretion in declining to hold a dispositional hearing prior to terminating respondent’s parental rights (see, Matter of Lakeside Family & Children’s Servs. [Angel Takima C.], 242 AD2d 536, supra; Matter of Juan Andres R., 216 AD2d 145). Concur — Tom, J. P., Wallach, Lerner, Saxe and Buckley, JJ.